June lO,ZOlS

Abel Acosta

Clerk

Court of Criminal Appeals
P.O. Box 12308

Capitol Station`,
Austin,Texas 787ll

Re:Application for Writ of Habeas Corpus
"Reply to Statefs Response to Application
for Writ of Habeas Corpus"

Writ No. W99-21709-W(C)

Dear Sir:

’+U\ O|H'M

RECENED §NI
C@uRT oFcRIMlNALAPPEALs

JUN 23 2015

Abe!Acosia,Cle§k

Will you please file this "Replv to State's Response to Application for Writ

of Habeas Corpus" as part of the record in Writ No. W-99-21709-W(C).I have filed a

second Application_for Writ of Habeas Corpus challenging the sentence in this case

and would like to add this as part of the record in the event the State does not send

a copy to the Court of Criminal Appeals.This filing in the 363rd Judicial District

Court of Dallas,Dallas County Texas.

Thank you for your assistance.

Respectfully Submitted,

jr€,' lL
Joe Trampas Benavides #01812093
Applicant(Appellant),Pro Se v
Clements Unit
9601 Spur 591

Amarillo,Texas 79107

 

WRIT NO. W99~21709-W(C)

Ex PARTE § IN THE 363RD JUDICIAL
§ DISTRICT coURT
JoE TRAM_PASv BENAVIDES § DALLAS coUNTY,TExAs

 

REPLY TO STATE'S RESPONSE TO APPLICATION FOR
WRIT OF HABEAS CORPUS

 

Applicant,Joe£TrampasjBenavidesyrespectfully submits that he is entitled to
relief pursuant to Tex.Crim.Proc.Code Ann.art. ll.O7 § 4(a).In support thereof,the
Applicant will show the following:

I.
HISTORY OF THE CASE

On January 26,2000,Applicant entered a negotiated plea of guilty to unlawful
delivery of cocaine.In accordance with the terms of the plea agreement, the trial
court found Applicant guilty of the charged offense and sentenced him to Ten years'
confinement,probated for Five years'.

Conseguently,on November l,2002,the trial court revoked the Applicant's pr-
Obation in Uus case and sentenced him to Ten years' confinement.On May 16,2003,pu-
naEmt to Applicant's motion for shock probation,the trial court placed him on Eight
years' Shock probation after 197 days in confinement towards the Ten year sentence
in this case.

On March 21,2005,Applicant was convicted of a new offense-Stalking(Case No.
FOS-OOOOQ-IW,Sentence of Nine years').Following his conviction and sentence in the
Stalking case,the trial court revoked Applicant's probation in this case and sent-
enced him to Ten years' confinement on March 25,2005.Although this Ten year sente-
nce had already begun commencement on November l,2002 and 197 days served towards
this sentence,the trial court "added" a cumulation order,ordering this case to run
consecutive to the "newer" offense of Stalking.In doing so putting a "hold" on the

previous sentence of Ten years' that had begun mdlqde years prior to the Stalkinq

(l)

 

charge.

Applicant appealed the judgements in both this case and in the Stalking case
in one appeal.The court of appeals affirmed the judgements.Applicant's first appl-
ication for writ of habeas corpus,which asserted a claim for pre-sentence time cr~
edits was dismissed by the Court of Criminal Appeals.Althouqh it was dismissed the
trial court subsequently granted all jail time credits in this case in 2012.Appli-
cant's second habeas application was denied on the merits.This is Applicant's 3rd
application for writ of habeas corpus.

II.
ISSUES RAISHI IN APPLICATION

The State has rejected all Five grounds in Applicant's habeas corpus application
as procedurally defaulted.Claiming: Section 4 of article ll.O7 bars a court from
considering the merits of a subsequent application challenging the same conviction
unless the applicant states sufficient specific facts establishing one of the fol-
lowing:(l) the factual basis for the claim was unavailable when the previous appl-
ication was filed,or (2)"by a preponderance of the evidence,but for the violation
of the United States Constitution no rational juror could have found the applicant
guilty beyond a reasonable doubt."Tex.Crim.Proc.Code Ann.art. ll.07, § 4(a) (West
Supp. 2013);see also,Ex parte McPherson,32 S.W.3d 860,861(Tex.Crim.App.ZOOO). An
applicant must state sufficient facts to establish an exception to section 4's pr-
ocedural bar.See,e.g.,Ex parte Sowell, 956 S.w.2d 39,40(Tex.Crim.app. 1997)(holdinq
that applicant failed to establish an exception to section 4 because application
merely tracked statutory language without setting forth sufficient specific facts
establishing an exception).

A factual basis for a claim was Punavailable" on the date the previous app~
lication was filed if it was not ascertainable through the exercise of due dilige-
nce on or before that date.See,Ex parte Lemke, 13 S.W.3d 791,793(Tex.Crim.App.2000).
A legal bxns for a claim was unavailable if it was not recognized by and could not

have been reasonably formulated from a final decision of_the United States Supreme

Court,a court of appeals of the United States,or a State court of appellate juris-

(2)

diction on or before the date the previous application was filed.Ex parte Sledge,
391 S.W.3d 104,106(Tex.Crim.App. 2013).

In doing so,this is where the State fails.Applicant clearly overcame this
procedural bar in his Memorandum In Support Of Application For Writ Of Habeas Cor~
pus.

In Ground I,Applicant asserts he received ineffective assistance of counsel.
In support thereof it was stated:

Quoting Martinez v. Ryan,132 S.Ct. 1309,182 L.Ed.2d 272,2012 U.S. LEXIS 2317:
Where,as here, the initial~review collateral proceeding is the first designated pr-
oceeding for a prisoner to raise a claim of ineffective assistance at trial,the co-
llateral proceeding is in many ways the equivalent of a prisoner's direct appeal as7
to the ineffective assistance claim.This is because the State habeas court "looks
to the merits of the claim" of ineffective assistance,no other court has addressed
the claim,and "defendants gunning first-tier review...are generally ill equipped to
represent themselves "because they do not have a brief from counsel or an opinion
of the court addressing their claim of error.Halbert v. Michigan,545 U.S. 605,617,
125 S.Ct. 2582,162 L.Ed.2d 552(2005):see Douglas,372 U.S.,at 357-358,83 S.Ct. 814,9
L.Ed.2d 811(1963).

As Coleman recognized,an attorney's errors during an appeal on direct review
may provide cause to excuse a procedural default;for if the attorney appointed by
the State to pursue the direct appeal is ineffective.the prisoner has been denied
' fair process and the opportunity to comply with the State's procedures and obtain
an adjudication on the merits of his claims~See[Colemanl 501 U.S.,at 754,111 S.Ct.
2546,115 L.Ed.2d 640:Evitts v. Lucey,469 U.S. 387,396,105 S.Ct. 830,83 L.Ed.2d 821
(1985):Douglas v. California,372 U.S. 353.at 357-358,83 S.Ct. 814,9 L.Ed.2d 811(19~
63).Without the help of an adequate attorney.a prisoner will have similar difficul-a
ties vindicating a substantial ineffective-assistance~of-trial-counsel claim.Claims
of ineffective assistance at trial often require investigative work and an underst-

anding of trial strategy.When the issue cannot be raised on direct review/moreover,

(3)

a prisoner asserting an ineffective-assistance-of-trial-counsel claim in an initial-
review collateral proceeding cannot rely on a court opinion or the work of an attor-
ney addressing that claim.Halbert,545 U.S.,at 619,125 S.Ct. 2582.162 L.Ed.2d 552.Tb
present a claim of ineffective assistance at trial in accordance with the State's
procedures.then,a prisoner likely needs an effective attorney.

The same would be true if the State did not appoint an attorney to assist the
prisoner in the initial-review collateral proceeding.The prisoner,unlearned in the
law/may not comply with the State's procedural rules or may misapprehend the substa-
ntive details of federal constitutional law.Cf.,e.g.yid.,at 620-621,125 S.Ct. 2582,
162 L.Ed.2d 552(describing the educational background of the prison population).Whi~
le confined to prison,the prisoner is in no position to develop the evidentiary bas-
is for a claim of ineffective assistance,which often turns on evidence outside the
trial record.

Indeed,the right to counsel is the foundation of our adversary system.Defense
counsel tests the prosecution's case to ensure that the proceedings serve the funct-
ion of adjudicating guilt or innocence,while protecting the rights of the person ch~
arged.See,e.g.,Powell v. Alabama,287 U,S. 45,68-69,53 S.Ct. 55,77 L.Ed. 158(1932),
("[The defendant] requires the guiding hand of counsel at every step in the proceed-
ings against him,without it,though he be not guilty,he faces the danger of convicti-
on because he does not know how to establish his innocence").Effective trial counsel
preserves claims to be considered on appeal,see,e.g.,Fed.Rule Crim.Proc. 52(b), and in federal habeas proceedings,Edwards v. Carpenter,529 U.S. 446,120
S.Ct. 1587,146 L.Ed.2d 518(2000)...From this it follows that,when a State requires a
prisoner to raise an ineffective-assistance-of-trial-counsel claim in a collateral
proceeding,a prisoner may establish cause for a default of an ineffective-assistance
claim in two circumstances.The first is where the State courts did not appoint coun»
sel in the initial-review collateral proceeding for a claim of ineffective assistan-
ce at trial.The second is where appointed counsel in the initial-review collateral

proceeding,where the claim should have been raised,was ineffective under the standae

(4)

rds of Strickland v. washington,466 U.S. 668,104 S.Ct. 2052,80 L.Ed.2d 674(1984).To
overcome the default.a prisoner must also demonstrate that the underlying ineffecti~
ve-of-trial-counsel claim is a substantial one,which is to say that the prisonernust
demonstrate that the claim has some merit.Cf.Miller El v. Cockrell,537 U.S. 322. 123
S.Ct. 1029;154 L.Ed.Zd<132 S.Ct. 1319>931(2003)(describing standards for certificates
of appealability to issue).

To succeed on a claim of ineffective assistance of counsel.a defendant must
show that his Fcounsells conduct so undermined the proper functioning of the adverse
arial process that the trial cannot be relied on as having produced a just result."
Strickland v. Washington,466 U.S. 668,686.104 S.Ct. 2055.2063(19841.Such a standard
can be applied to investigating potential defense,failing to object to statements of
the prosecutor,and other related investigatory issues.In order to prevail on an ine-
ffective assistance of counsel claim.a petitioner must satisfy Strickland's two-prong
test.The Court held that a defendant must demonstrate that the representation he re~
ceived "fell below an objective standard of reasonableness" and he must establish "a
reasonable probability that but for counsel's unprofessional errors,the results of
the proceedings would have been different." Id. at 688,694,104 S.Ct. at 2065,2068;
Tijerina v. State, 921 S.W.Zd 287(Tex.App-~Corpus Christi 1996).

The Texas Court of Criminal Appeals adopted this standard in Hernandez v. St-
ate,726 S.W.Zd 53,57(Tex.Crim.App. 1986),and recently applied it in Thompson v. State
9 S .W . 3d 808 , 812 ( Tex . Crim .App . 1999) . The Strickland test has two components , both of
which must be satisfied to establish that defense counsel's performance was ineffec-
tive.First,"the defendant must show that the counsel's performance was deficient."
"This requires showing that counsel made errors so serious that counsel was not fun-
ctioning as the 'counsel' guaranteed by the Sixth Amendment.Second,the defendant
must show that the deficient performance prejudiced the defense and that this defic-
iency caused him serious harm."-See,Strickland,466 U.S. at 687;see also,Thompson, 9
S.W.3d at 812.To make the showing,the defendant must demonstrate "that counsel's er-

rors were so serious as to deprive the defendant of a fair trial,a trial whose resu-

(5)

 

 

lt is reliable." Id.,at 687.Even an isolated error of counsel may be sufficient to
satisfy the Strickland standard if the error is sufficiently egregrious and prejudi-
cial.Murray v. Carrier,477 U.S. 478(1986).

When evaluating an ineffective assistance claim,the Court looks at the total-
ity of the representation and the particular circumstances of the case.See,Thompson,
9 S.W.3d at 812.An allegation of ineffectiveness must be firmly founded in the reco-
rd,and the record must also affirmatively show the alleged deficient performance.See
id.,at 813;Failure to make the required showing of either deficient performance or
sufficient prejudice defeats the ineffectiveness claim.See,id.

When determining if counsel's trial performance was deficient,the court does
not speculate about counsel's strategy.McCoy v. State,996 S.W.2d 896,900(Tex.Cr.App.
1999).There is a strong presumption that trial counsel.acted within the wide range
of reasonable professional assistance.See,Thompson,9 S.W.Bd,at 814.

A defendant has a constitutional right to effective representation at his se-
ntencing hearing.Ex parte Battle,817 S.W.Zd 8,83(Tex.Crim.App.l99l).Counsel has been
found to be ineffective for failure to correct information about the appellant's pu-
nishment.In the case of Andrews v. State,159 S.W.3d 98(Tex.Crim.App.2005),the Court
found that counsel failed to correct a misstatement regarding the appellant's sente-
nce.Id§,at 103.

Accordingly,under Texas law, "a court may not add a cumulation order onto a
Sentence already imposed after a defendant has suffered punishment under the senten~
ce as originally imposed.Such an attempted cumulation order is null and void and of
no legal effect." "When a court grants shock probation under the provisions of Art.
42.12,Section 3e,it suspends the execution rather than the imposition of the senten-
ce." In these circumstances,"the defendant actually serves a portion of the sentence.
The convicting court may then suspend the execution of the remainder of the sentence."
(quoting from Stephens v. State, 2013 Tex.App. LEXIS 3125;see,also O'Hara v. State,
626 S.W.Zd 32,at 35).

The Applicant has satisfied the Strickland standard and the record shows a

(6)

 

violation of his Constitutional rights as guaranteed by the Sixth Amendment to the
United States Constitution,overcoming the default and satisfying Section 4 of Artic-
le 11.07.

In the instant case,the Applicant suffered from ineffective representation at
his sentencing and revocation hearing on March 25,2005.The Applicant's counsel,Mich-
ael J. Todd,failed to argue that the Applicant should not be sentenced to Ten years'
confinement and a cumulation order could not be added if not originally imposed in
the original plea agreement,due to the fact the Applicant had already served a mini-
mum of 197 days towards the Ten year sentence in this case(F99-21709-MW).Michael J.
Todd represented the Applicant on November l,2002,when the Applicant's probation was
revoked in this case and he was ordered to serve 180 days in confinement as part of
consideration for Shock probation.(Transcript of Plea of Guilty,Revocation Hearing
and Sentencing at 33).Michae1 J.Todd again represented the Applicant on May 16,2003,
where the court suqen%d the execution of the remainder of the Ten year sentence in
this case and placed him on Eight years probation.(Return from Shock at 3).C1early
counsel was aware of this fact that the sentence had begun and all backtime granted
in this case.The record clearly shows the total of 197 days served towards this sen-
tence from November 1,2002 through May 15,2003.This fact agreed upon and backtime
accepted by 363rd Judicial District Court,Dallas County,Texas;Court of Appeals for
the Fifth District of Texas at Dallas;and the Court of Criminal Appeals.Accordingly,
counsel was ineffective for failing to argue that the Applicant had already served a
portion of the Ten year sentence in this case.

Unfortunately,counsel failed to present such an argument,instead permitting
the prosecution's case to go unchallenged.Thus,allowing the Applicant to receive an
unduly harsh and unfair sentence.Such is not an example of trial strategy,but an ex-
ample of a lack of any stategy.

Counsel's actions clearly"fell below an objective standard of reasonableness>“
See Strickland,104 S.Ct. at 2065,2068.It is hard to imagine any reasonable basis why

counsel failed to argue that the Applicant had already served 197 days in this case.
(7)

Furthermore,it should be noted that the Applicant does not argue the Ten year sente-
nce or the conviction in this case.He merely argues the cumulation order handed out
on March 25,2005.That it could not have been "added" once the sentence had already
begun in this case.

Had defense counsel made the court aware of this fact at sentencing,the resu-
lt of the Applicant's sentence would have been different.Therefore,trial counsel was
ineffective under the Strickland standard and in violation of the Applicant's Sixth
Amendment Rights of the United States Constitution.Accordingly,the cumulation order
must be deleted and Applicant granted immediate and unconditional release and/or his
case remanded for re-sentencing only.

ln Ground II,the trial court violated the Applicant's rights as guaranteed by
the Fifth Amendment of the United States' Constitution and Article l Section 14 of
the Texas Constitution in violation of the Double Jeopardy Clause.

One point is particularly worth noting: double jeopardy complaints are not
waived simply because the issue was not raised earlier on appropriate occassions.Ob-
jections can be raised at any time.A guilty plea does not bar relief from double je-
Opardy violations.Ex parte Fortune,797 S.W.2d 929(Tex.Crim.App. 1990).Doub1e jeopar-
dy complaints involve fundamental constitutional protections,and points raising the
prohibition against double jeopardy are not waived by insufficiently specific objec-
tions in the trial court.Ex parte Pleasant,577 S.W.2d 256,257(Tex.Crim.App. 1979);1
Jones v. State,586 S.W.2d 542,544(Tex.Crim.App. 1979).

The double jeopardy clause of both the Texas and Federal Constitutions protect
against three abuses: a second prosecution for the same offense after acquittal, a
second prosecution for the same offense after conviction,and multiple punishments for
the same offense.North Carolina v. Pearce,395 U.S. 711,716-17,89 S.Ct. 2072,2076,23
L.Ed.2d 656(1969);Phillips v. State,787 S.W.2d 391,393(Tex.Crim.App. 1990).The Unit-
ed States and Texas Constitutions protect the accused from attempts to secure addit-
ional punishment after a prior conviction and sentence.Brown v. Ohio,432 U.S. 161l

165-66,97 S.Ct. 2221,2225-26,53 L.Ed.ZG l87(l977);CervanteS V. State/815 S.W.Zd 5691

(8)

 

573-74(Tex.Crim.App. 1991).

Quoting from Stephens v. State,2013 Tex.App. LEXIS 3125:"When a court grants
shock probation under the provisions of [article] 42.12,[section] 3e,it suspends the
execution rather than the imposition of the sentence." O'Hara v. State 626 S.W.Zd 32,
35(Tex.Crim.App. 1981).In these circumstances,"the defendant actually serves a port-
ion of the sentence.The convicting court may then suspend the execution of the rema-
inder of the sentence."ld. It follows,therefore,that a new sentence is not imposed
or executed if the probation is revoked;instead,the suspension of the execution of
the sentence is lifted,and the defendant continues to serve his previously ordered
sentence.See,Id.A cumulation order increases the length of the term of a sentence;
therefore,in the context of a shock probation revocation,a cumulation order violates
the double jeopardy clause of the Fifth Amendment to the United States Constitution
and article l,section 14 of the Texas Constitution by inflicting additional punishm-
ent on a defendant who has already started serving a sentence for the same offense.
See,Ex parte Reynolds,462 S.W.Zd 605,607(Tex.Crim.App. l970):see also,Van Nguyen v.
State,Nos.01-01-01132-CR,01-01-01222-CR,2002 Tex.App. LEXIS 8581,at *3(Tex.App.-Hou-
ston[lst Dist.]Dec. 5,2002,pet.ref'd)(mem.op.,not designated for publication).

Accordingly,under Texas law,"a court may not add a cumulation order onto a
Sentence already imposed after a defendant has suffered punishment under the senten-
ce as originally imposed.Such an attempted cumulation order is null and void and of
no legal effect." O'Hara v. State,626 S.W.Zd at 35.

This Court has consistently recognized and applied the rule in O'Hara. See,
Gonzalez v. State,683 d.W.Zd 791,792(Tex.App.-Corpus Christi l984,no pet.) (finding
that a trial court violated the double jeopardy clause by holding a hearing after a
defendant had already entered a plea of guilty and citing Gonzalez as an example of
how double jeopardy limits the power of courts after a sentence is imposed).For exa-
mple,in Gonzalez,we set aside a cumulation order when appellant's probation has been
revoked and his sentence,which he started serving prior to being[on] probation, had
initially been ordered to run concurrently.Gonzalez,683 S.W.Zd at 792.

The caselaw makes it clear that Applicant can seek relief by direct appeal or

(9)

writ of habeas corpus because "a defect which renders a sentence void may be raised
at any time." Ex parte Beck,922 S.w.Zd at 182(citing Heath v. State.817 S.W.2d 335,
336(Tex.Crim.App. l991)(opinion on original submission)):see also,Ex parte Miller,
921 S.W.2d at 239;Ex parte White,659 S.W.2d 434,435(Tex.Crim.App. 1983);Ex parte Mc-
Iver,586 S.W.2d at 854;Ex parte Harris,495 S.W.2d 231,232(Tex.Crim.App. 1973). In
fact, "there has never been anything in Texas law that prevented any court with jur-
isdiction over a criminal case from noticing and correcting an illegal sentence," no
matter when or how the relief was sought.Mizell v. State,ll9 S.W.3d at 806.3A"void
judgement is a "nullity" and can be attacked at any time.Ex parte Patterson,969 S.W.
2d 16,19(Tex.Crim.App. 1998).

Jeopardy attaches in a non-jury trial when the accused enters a plea to the
indictment in open court.State v. Torres,805 S.W.2d 418,421(Tex.Crim.App. 1991);Ortiz
v. State,885 S.W.2d 271,274(Tex.App.Corpus Christi 1994 pet. granted).

In the instant case it is clear and agreed upon by the State that the Applic-
ant entered a negotiated plea of guilty on January 26,2000 to the offense of unlawf- l
ul delivery of cocaine.In accordance with the terms of the plea agreement,the trial
Court found applicant guilty of the charged offense and sentenced him to Ten years'
confinement,probated for Five years.

Consequently, on November 1,2002,the trial court revoked Applicant's probati-
on in this case and sentenced him to Ten years' confinement.On May 16,2003,the trial
court suspended the-execution of the Applicant's Ten year sentence in this case and
placedihim on Eight years' "Shock" probation.This after a period of 197 days incarc-
erated in Dallas County Jail and TDCJ.

The State agrees the record clearly shows these events took place and backtime
awarded for these days to this case.Where the State disagrees that this is not a vi-
olation of the Double Jeopardy Clause of the Fifth Amendment to the U.S. Constitution
and Article 1,Section 14 of the Texas Constitution.The caselaw clearly shows at no
time did the trial court have authority to "add" a cumulation order cause it was not

a part of the original plea agreement or the possibility of adding a cumulation order

(lO)

in the event the shock probation in this case were violated by the Applicant.

The Applicant has satisfied the rule in O'Hara and overcome the procedural
default in Section 4 of Article 11.07 in showing that jeopardy attached when Applic-
ant entered a plea of guilty in open court on January 26,2000.Thus,the trial court
violated the Double Jeopardy Clause of the Fifth Amendment to the U.S. Constitution
"twice" in attempting to secure additional punishment and multiple punishments after
Applicant entered a plea of guilty and punishment suffered on November 1.2002 through
May 16.2003.See,Norttharolina v. Pearce,395 U.S. 711-716-17:see also,Brown v. Ohio,
432 U.S. 161,165-66.

The trial court had no authority to modify the Applicant's Ten year sentence
in this case upon revocation of "Shock" probation; Pinstead,the suspension of the
execution of the sentence is lifted,and the defendant continues to serve his previo-
usly ordered sanrnoel'See,Stephens,2013 Tex.App. LEXIS 3125.

As noted previously,the Applicant does not argue the Ten year sentence or the
the conviction in this case.He merely argues the cumulation order handed out on Mar-
ch 25,2005 was not authorized by law and violated constitutional law.Namely the Dou-
ble Jeopardy Clause of the Fifth Amendment to the U.S. Constitution and Article ll
Section 14 of the Texas Constitution.

Therefore,the Applicant respectfully submits that the cumulation order in this
case must be DELETED and Applicant granted his immediate and unconditional release;
and/Or his case be remanded for re-sentencing only.

In Ground III; the trial court violated the plea agreement that was entered
into on January 26,2000,when it entered a cumulation order at a later date after the
sentence and conviction in this case was handed down and punishment suffered on Nov-
ember 1,2002 through May 16,2003.Cumulation order entered on March 25,2005 upon rev-
ocation of "Shock" probation.ln support thereof,the Applicant has shown the followi-
ng: l

If a plea of guilty is obtained pursuant to a Plea Agreement the applicant

may obtain relief via habeas corpus if the State fails to abide by the terms of the

(11)

agreement.Ex parte Green.644:S;W12d39fTex;Crim;App.1983).This is so even the enforc-
ement of the terms of the agreement are beyond the jurisdiction of the trial court
or, for that matter the Court of Criminal Appeals.Ex parte Rogers,629 S.W.2d 741(Tex.
Crim.App. 1982)1982 Tex.Crim.App. LEXIS 972.Quoting Ex parte Rogers,supra. "When a
defendant enters a plea of guilty or nolo contendere pursuant to a plea bargain,the
State is bound to carry out its side of the bargain.De Russe v. State,579 S-W.2d,224
(Tex.Crim.App. 1979).If the prosecution does not live up to its part of the plea ba-
rgain and such bargain was used as an inducement for the guilty plea,doubt is raised
as to whether a guilty plea under such circumstance can be regarded as truly volunt-
ary.Bass v. State,576 S.W.2d 400(Tex.Crim.App. 1979).When the court loses jurisdict-
ion so as to bar enforcement of a plea bargaining agreement,doubt is also raised as
to whether a guilty plea under such circumstance can be regarded as truly voluntary.
The appropriate relief for the failure to keep a plea bargain,is either specific en-
forcement of the agreement,or withdrawal of the plea,depending upon the circumstances
of each case.Joiner v. State,578 S-W.2d 739(Tex.Crim.App.1978).

Quoting from Perkins v. Court of Appeals for the Third Supreme Judicial Dist-
rict of Texas at Austin,738 S.W.2d 276;1987 Tex.Crim.App. LEXIS 654: "In the mandam-
us that Le brought against Relator in the court of appeals,that court held that when
Relator approved the plea bargain agreement,as to a "cap" on the punishment that wo-
uld ultimately be assessed,Relator was then legally bound to carry out the terms of
the agreement,subject to assessing something less than the agreed upon "cap" on pun-
ishment.The court of Appeals cited and relied upon this court's decision of Ex parte
Williams,637 S.W.2d 943(Tex.Crim.App. l982),as authority,which we agree is on point.

In Ex parte Williams,supra,this Court discussed and summarized the case law
<738 S.W.2d 283> with respect to the subject of plea bargaining in the criminal jus-
tice system of this State.We will not repeat here what was stated therein except the
following:When a defendant agrees to the terms of a plea bargain agreement he is de-
emed to have entered into the agreement knowingly and voluntarily unless he shows

notherwise....Once the court[announces that,it will be bound by the plea bargain agr-

(12)

 

eement],the State is bound to carry out its side of the bargain....Likewise,the def-
endant is bound to carry out his side of the bargain.."(947)

As quoted in Perkins,738 S.W¢Zd at 281(1987 Tex.Cr.App. LEXIS 654): "We agree
with the court of appeals' holding that once Relator accepted Le's plea of guilty
and approved the plea bargain agreement,under our law,he clearly was without any au-
thority or power to do other than specifically enforce the agreement,except that he
could have assessed a lesser punishment than the agreed upon maximum "cap" on the
punishment that would ultimately be assessed."

As previously pointed out,under [Texas] law,when a defendant enters a plea of
guilty or nolo contendere pursuant to a plea bargain agreement with the prosecutor,
and the plea is accepted and the agreement is approved by the trial judge,the defen-
dant is entitled to specific enforcement if the agreement can be forced,or, if not
enforcable,is entitled to withdraw his plea.See,for example,Ex parte Williams,supra;
see also,Ex parte Huerta,629 S.W.2d 681(Tex.Crim.App. 1985);Ex parte Chandler,684
S.W.2d 700(Tex.Crim.App. 1985);Ex parte Burton,623 S.W.2d 418,419(Tex.Crim.App.lQBl)z
De Russe v. State,579 S.W.2d 224(Tex.Crim.App.1979);Bass v. State,576 S.W.2d 400(Tex.
Crim.App.l979);and Joiner v. State,578 S.W.2d 739(Tex.Cri.App.l979). l

In the instant case,the record is clear that Applicant with his attorney,ent-
ered into a plea bargain agreenent with the prosecutor,wherein Applicant agreed to
plead guilty in exchange for a recommendation from the prosecutor,that Applicant be
granted Five years "Regular“ probation with a suspended "cap" of Ten years in the
Texas Department of Criminal Justice as to the maximum possible punishment that wou-
ld be assessed in the_event Applicant violates said probation.No cumulation order was
agreed upon in the event Applicant violates said probation,even though Applicant‘s
Ten year sentence in Case No.F99-21709-MW was agreed upon with three other cases(F99-
21708-W,F99-21710-W,and F02-34673-W).Not more than Ten years could be assessed,with
the possibility that if the presentence investigation report turned out favorable to
Applicant,trial court might possibly assess punishment at less than the agreed upon
"cap." The plea bargain agreement was in all things approved by the trial court and

(13)

announced in open court on January 26,2000. l

The record does not reflect UEE the Applicant has ever complained that his
plea of guilty was other than knowingly,intelligently and willingly entered,nor does
the record reflect that he has ever expressed any dissatisfaction with the plea bar-
gain that he and his attorney entered into with the prosecutor.Applicant has attemp-
ted through letters to his attorney,the trial judge,and Application for Writ of Hab-
eas Corpus for the courts to delete the cumulation order.Attempting to show the trial
judge had no authority to stray from the original plea bargain agreement on March 25l
2005;when the trial judge "added" the cumulation order.The record clearly shows that
the plea bargain agreement was signed and agreed upon in open court on January 26,
2000.N0 part of the plea bargain agreement contained a cumulation order or the poss-
ibility that the trial judge could "add" one or inflict additional punishment beyond
the Ten years' originally imposed in the event the Applicant violated the probation-
ary terms of the agreement.

Thus,the Applicant respectfully submits the act to be sought here is ministe-
rial and not discretionary in nature.Asking the Court to DELETE the cumulation order
and enforce the original plea bargain agreement announced on January 26,2000;showing
a sentence of Ten yearsl in confinement “concurrent" with all other sentences.There-
fore,granting Applicant immediate and unconditional release and/or his case be rema-
nded for re-sentencing only.

In Ground Iv,the trial court subjected the Applicant to cruel and unusual pu-
nishment when it added the cumulation order on March 25,2005. In support thereof/he
has shown the following:

The Eighth Amendment to the United States Constitution prohibits criminal co-
urts from requiring excessive bail,imposing excessive fines,or inflicting cruel and
unusual punishment.The final clause prohibits not only barbaric punishments,but also
sentences that are disproprtionate to the crime committed.See also,Solem v. Helm,463
U.S. 277,284,103 S.Ct. 3001,3006,77 L.Ed.2d 637(1983).

"When a court grants shock probation under the provisions of Art. 42.12,Sect-

(14)

ion 3e,V.A.C.C.P.,it suspends the execution,rather than the imposition of the sente-
nce.The defendant actually serves a portion of the sentence.The convicting court may
then suspend the execution of the remainder of the sentence.We have held that a cou-
rt may not add a cumulation order onto a sentence already imposed after a defendant
has suffered punishment under the sentence as originally imposed.Such an attempted
cumulation order is null and void and of no legal effect."O'Hara v. State,626 S.w.2d
32,35(Tex.Crim.App.1981).

"If applicant has been incarcerated past his presumptive discharge date,this
is no longer a time credit claim but an illegal confinement claim."Ex parte Ybarra,
149 s.w.3a“147,148,n.2(Tex.crim.App.2004).

"Even one day in prison would be a cruel and unusual punishment for the 'cri-
me' of having a common cold."Robinson v. California,370 U.S. 660,667,82 S.Ct. 1417,
1420,8 L.Ed.2d 758(1962). "In appropriate cases" the principles of comity and final-
ity that inform the concepts of cause and prejudice "must yield to the imperative of
correcting a fundamentally unjust incarceration."Engle v. Isaac,456 U.S.,at 135, 102
S.Ct. at 1576(1982). “And because that constitutional error clearly and concededly
resulted in the imposition of an unauthorized sentence,it also follows that respond-
ent is a 'victim of a miscarriage of justice,'Wainwright v. Sykes,433 U.S. 72,91,53
vL.Ed.2d 594,97 S.Ct. 2497(1977),entit1ed to immediate and unconditional release."

In the instant case/the record clearly shows Applicant was sentenced to Ten
years' confinement,probated for Five years as a part of a plea bargain agreement on
January 26,2000.The record also shows Applicant suffered punishment of 30 days,as a
condition of probation,in confinement.Another 45 days in confinement ordered in June
2000,served between July 14,2000 through August 27,2000.Again,l97 days in confineme-

nt as part of "Shock" probation consideration from November 1,2002 through May 16,
2003~A1so all backtime in Dallas County Jail(Dallas,Tx.),Roosevelt County(Wblf Point,

Mt.),and Clark County(Las Vegas,Nv.).Also concurrent with this case in TDCJ-State '-
Jail with three other cases(F99-21708-W,F99-21710-W,and F02-34673-W) from May 17,2003

through April 28,2004.With all pre-sentence jail time Applicant accredited with a

(15)

total of Two(2) yearsySeven(?) months,and Twenty-Two(ZZ) days towards the Ten year'-
in this case prior to the cumulation order announced in open court on March 25,2005.
Clearly showing this sentence of Ten years_had commenced.(See Exhibits A,B,and C).

By "adding" the cumulation order at this time,this is where the trial court
inflicted "cruel" and "unusual" punishment.Since this sentence had begun prior to it
being "stacked" onto the newer sentence of Nine years the cumulation order was "unu-
sual" in the fact it placed the Ten year sentence in dus case on "hold" only to be
commenced at a later date.There has never been a case under Texas law or Federal law
for that matter where a trial court "stopped" a sentence after it has begun only to
start another and begin the "first" all over again.It constituted "cruel" punishment
in the fact that had the trial court left the sentence in this case "concurrent" as
originally imposed the Applicant would have been released from prison on August 29,
2013.Having inflicted this "cruel" punishment the Applicant has now been incarcerat-
ed for a total of 650 days "extra" ..."past his presumtive discharge date" as of the
lOth day of June 2015 and counting.See Ex parte Ybarra,id.,at l48,n.2(Tex.Crim.App.
2004).

Due to the cumulation order added at this later date the Applicant has shown
a constitutional violation,satisfying the default in Section 4(a) of Art. 11.07. As
shown in the record that the trial court violated his rights as guaranteed by the
Eighth Amendment to the U.S. Constitution in inflicting "cruel and unusual punishme-
nt."

As noted before,Applicant does not argue guilt or the conviction in this case,
merely that trial court did not have the authority to add acumulation order onto the
Ten year sentence in this case.Furthermore,it is a ministerial duty to be performed
in DELETING the cumulation order and enforcing the original plea bargain agreement.

The Applicant respectfully submits that the Court order the cumulation order
to be DELETED. Granting Applicant his immediate and unconditional release and/or his
case be remanded for re-sentencing only.

In Ground V,the Applicant argues the trial court subjected him to an illegal/

(16)

 

void sentence.ln support thereof,he has shown the following:

Quoting Ex parte Rich,l94 S.W.3d 508(Tex.Crim.App.2006):Under Article 11.07
of the Texas Code of Criminal Procedure,post conviction habeas relief is available
for claims involving jurisdictional defects and violations of fundamental or consti-
tutional rights.See,Ex parte McCain,67 S.W.3d 204,210(Tex.Crim.App.2002).We have he-
ld that a claim of an illegal sentence is cognizable on a writ of habeas corpus.Miz-
ell v. State,ll9 S.W.3d 804,806(Tex.Crim.App.2003);Ex parte Pena,7l S.W.3d,at 336-37:
Ex parte Beck,922 s§w.éd 181,18§2(Tex;crim;App§le96);Ex parte Meiver,§a€ s.w.zd 351l
854(Tex.Crim.App.l979).

The caselaw makes it clear that applicant can seek relief by direct appeal or
writ of habeas corpus because "a defect which renders a sentence void may be raised
at any time."Ex parte Beck,922 S.W.Zd,at 182(citing Heath v. State,817 S.W.2d 335,336
(Tex.Crim.App.l99l)(opinion on original submission));see also,Ex parte Miller, 921
S.w.2d,at 239;Ex parte White,659 S.W-2d 434,435(Tex.Crim.App.l983);Ex parte McIver,
586 S.W.Zd,at 854;Ex parte Harris,495 S.W.2d 231,232(Tex.Crim.App.1973). In fact,
"there has never been anything in Texas law that prevented any court with jurisdict-
ion over a criminal case from noticing and correcting an illegal sentence," no matt-
er when or how the relief was sought.Mizell v. State,ll9 S.W.3d,at 806.

"When a court grants shock probation under the provisions of Art. 42-12,Sect-
ion 3e,V.A.C.C.P.,it suspends the execution,rather than the imposition of the sente-
nce.The convicting court may then suspend the execution of the remainder of the sen-
tence.We have held that a court may not add a cumulation order onto a sentence alre-
ady imposed after a defendant has suffered punishment under the sentence as origina-
lly imposed.Such an attempted cumulation order is null and void and of no legal eff-
ect."O'Hara v. State,626 S.W.2d 32,at 35(Tex.Crim.App.l981).

K?void judgment is aa"nullity" and can be attacked at any time.Ex parte Patt-
erson,969 S.W.2d 16,19(Tex.Crim.App.1998).This Court will grant habeas corpus relief
to a person in custody under a sentence which is void because the punishment is una-

uthorized.Ex parte Harris,495 S.W.2d 231(Tex.Crim.App.l973).Where void sentence is

(17)

 

obtained,court must first attempt to specifically reform any plea.Hooks v. State,838
S.w.2d 643(App. 2 Dist.1992).See also,Vance v. State,970 S.W.2d l30(Tex.App.-Dallas
l998);Tex.Code Crim.Proc.Art. 37.10(b)(Vernon's Supp.l998).

In the instant case,the Applicant was sentenced to Ten years confinement that
was suspended for Five years probation on January 26,2000 as part of a plea bargain
agreement.Upon subsequent revocation hearing on November l,2002,the trial court rev-
oked the Applicant's probation in this case and sentenced him to Ten years' confine-
ment.Trial court would consider "Shock" probation in 180 days.On May 16,2003 trial
court granted "Shock" probation and suspended the execution of Applicant's Ten year
sentence in this case.

On March 25,2005 trial court revoked Applicant's "Shock" probation in this
case and lifted the suspension of his Ten year sentence again ordering him to Ten
years' confinement.Trial court then added a cumulation order,ordering the Ten year
sentence in this case to "commence" after the Nine year sentence in the newer case
of Stalking.This cumulation order coming clearly after Applicant‘s sentence of Ten
years had already begun.For some inexplicable reason the 197 days served in this case
from November 1,2002 through May 16,2003 was ignored by the trial court.

Court records showing the addition of a cumulation order onto this sentence
was not authorized by law...."a court may not add a cumulation order onto a sentence
already imposed after a defendant has suffered punishment under the sentence as ori-
ginally imposed.Such an attempted cumulation order is null and void and of no legal
effect.See,O'Hara,626 S.W.2d 32,at 35.Court records show this sentence was imposed
multiple times,but most notably on November 1,2002 through May 16,2003.

Thus,satisfying the default in Section 4(a) of Art.\ll.07 with the record sh-
owing a...."void sentence may be attacked at any time."Ex parte Patterson,969 S.W.2d
at l9(Tex.Crim.App.l998).

Therefore,the Applicant respectfully submits that the cumulation order in this
case be DELETED,Granting Applicant his immediate and unconditional release and/or his

case be remanded for re-sentencing only.

(18)

III.
DlJE DILIGHICE

In Wilson v. Beard,426 F.3d 653,at.662(3rd.Cir-),as several circuits have he-
ld,a petitioner's diligence must merely be "due" or "reasonable" under the circumst-
ances.Applicant believes he has shown:(l) cause for the procedural default and actu-
al prejudice as a result of the alleged violation of federal law or(2) that the fai-
lure to consider his claims will result in a fundamental miscarriage of justice.See,
Coleman v. Thompson,SOl U.S. 722,749-50(1999).The existence of "cause" ordinarily
turns on some objective factor external to the petitioner.Id..at 753(citing Murray v.
Carrier,477 U.S. 478,488(1986)).Examples of external impediments include government
interference or the reasonable unavailability of the factual or legal basis for the
claim.Id.(citing Murray,477 U.S.,at 492).Attorney error that meets the Strickland
standards for ineffectiveness constitutes cause for the default.Id,at 753.A petitio-
nerhis conviction constitutes a "fundamental miscarriage of justice" can meet the
cause and prejudice.Murray,477 U.S.,at 495-96(citing Engle v. Isaac,466 U.S. 107,135
(1982)).

ln the instant case Applicant made numerous athamts to "file" his "Memorandum
In Support Of Application For Writ Of Habeas Corpus" to substantiate his "Second"
Writ 0f Habeas Corpus.Unlearned in the law he filed it "late" instead of filing it
along with the original Application For`Writ Of Habeas Corpus.Due to the State maki-
ng a ruling so swiftly he attempted "Reply to State's Response" exactly 10 days aft-
er State's Response.

With no response Applicant attempted resolution with Court of Criminal Appeals
in requesting his "Memorandum" and "Reply" be added as part of the record.This along
with "Motion for Rereview" was denied by Court of Criminal Appeals.Eventually "Seco-
nd" writ was denied. 1

Applicant then tried Federal Habeas under U.S.C. §§ 2241,2254.Respondent has
argued the same "procedural default" and Applicant awaits judgement.

Due to Applicant's "extra" days in prison and aware that caselaw is clear on

(19)

his claims having merit and clear constitutional violations he attempted "Original
Application For Writ Of Mandamus“ with Court of Criminal Appeals,who has jurisdicti-
on under Texas Government Code,Section 22.221(a),(b)(1);to perform a "ministerial"
act in ordering the trial court to enforce the original plea bargain agreement that
was agreed upon in open court on January 26,2000.Thus,enforcing the Ten years' in
confinement with no cumulation order.This also was denied by the Court of Criminal
Appeals without written order.

Out of options the Applicant has attempted this "Third" Application For writ
Of Habeas Corpus,which is his second attempt attacking the sentence(cumulation order)
not the conviction or guilt.Understanding he has a claim under Constitutional Law he
filed this "Third" Application For Writ Of Habeas Corpus along with a "Memorandum“
where he has stated conclusions with supporting facts.See,Ex parte McPherson,32 S.W.
3d 860,861(Tex.Crim.App.2000).

Additionally,Applicant believes he has shown in Ground I,"counsel was ineffe-
ctive" to show "cause" for the default;Ground II and IV were also constitutional vi-
olations and..."failure to consider his claims will result in a fundamental miscarr-
iage of justice.See Coleman v. Thompson,501 U.S. 722,749-50(1999).Again excusing the
default.And lastly,Grounds III and V,constitute..."government interference" when the
trial court circumvented the original plea bargain agreement and put a "hold" on his
Ten year sentence when it added the cumulation order.Trial court then later refused
to review Applicant-45 "Memorandum" or "Reply" and "interfered" once again in not se-
nding these items to the Court of Criminal Appeals as part of the record.(See,Murray,
477 U.S ,at 492).These "external impediments are "cause" for the default.

IV.
'-CONCLUSICN

ln conclusion,Applicant respectfully requests that his Application For Writ
Of Habeas Corpus be reviewed on the merits and constitutional violations.ln doing
so will DELETE the cumulation order in this case consistent with the findings of this

Court as will see justice in this case.

(20)

V.
PRAYER

Wherefore,premises considered.Applicant respectfully Pravs that this court
grant!us Application For Writ Of Habeas Corpus and Order the trial court to DELETE
the cumulation order handed down on March 26,2005.In doing so enforcing the origi-
nal plea bargain agreement of Ten years' confinement that was agreed upon on Janu-
ary 26,2000 "concurrent" with all other sentences.Thus,granting the Applicant his
immediate and unconditional release and/or his case be remanded for re-sentencing

only.

Respectfully Submitted»

 
    

oe Trampa Benavides 01812093
Applicant(Appellant)zPro.Se
Clements Unit

9601 Spur 591

Amarillo,Texas 79107

VI.
INMATE”S DECLARA$ION

I,Joe Trampas Benavides.an the Applicant,Pro Se,and being presently incarc-
erated in the Texas Department of Criminal Justice,at the Bill Clements Unit, 9601
Spur 591,Amarillo,Texas 79107:declare under penalty of perjury that.according to
my belief,the facts stated in the above Application For Writ Of Habeas Corpus are

true and correct.

Sigged on the /Oj_é! day of June,2015

      

 

. 1 .thaw!i lines
oe Trampa- Benavides #0 812093
Applicant(Appellant),Pro Se

  

  

vII°
CERTIFICATE OF SERVICE

I do hereby certify that a true and correct copy of this pleading was sent
on the day of June,2015 by Certified U.S. Mail to ensure the delivery thereof
to Susan Hawk,Dallas County District Attorney at the Frank Crowley Courts Building
133 N.Riverfront Blvdi,LB l9,Dallas,Texas 75207-4399;and Abel Acosta,Clerk.Court of
Criminal Appeals,P.O. Box 12308,Capitol Station,Austin,Texas 78711 to be filed as

part of the record in this case.

 

(Zl)Applicant(Appellant),Pro Se

 

 

CAUSE NO. F99-

 

 

  

 

 

- 99- - 9- -
THESTATE QFTEXAS §`?»'“`~ZQ?) gAP_IAs_IssLmn
- ~ ` ) This l§IH day of MAX__;*_“ A.D. 2000
vs. ) Honorable Faith Johnson
. § Judge, 363rd District Court
lQ§_IBAMRA§_BEHA!IDE§__l______
~ v {)HIQ‘WSJI
Defendant DSO #: 2125215 LAST KN ADDRESS:
DATE or BIRTH: Q_Q/Qz/li car ve G a d Pr lyle frx
RACE: w x MALE _ FEMALE 75052 972-237-9788 bd .~<
HAIR: blacks EYEs: litem - '
HT: §'§" WT: 119 lbs. 972-241-6655 _
Offense: gglggfg gel, gont, Sub: gocaine ex §
. £_§_sl_cgntl_§ub_._lnl;l_nelixer_@sain§lll_____o ' ' ' -,

To any Sheriff or any Constable of the State of Texas:y

§-'»;.~‘4\’

von ARP. HEREBY commwnsn t`o take the body of

(_5`|

 

' ~

who has been charged by indictment for.

County, Texas at the Courthouse, thereof in the City of Dallas,
and there to answer THE STATE OF TEXAS against the said
’ for violation of the conditions o

instanter, then

J_QE_LERAMA§_BENA!IDES_.__________
probation in Cause No. vizleth 122:_217.19_:§51

State of Texas vs.

Egg..zl 70§___}4\_§
E

 

HEREIN FAiL NOT; but have you then and there this writ, showing how
you have executed the same. `

 
   
 

is

 

urt of Da las'

Given under my official seal of s a
' this l§l§ day o ;4- A.D;
\\/”\

   
   
 

 

y,_ Texas,

 

trict Clerk
Texas

  

 

 

 

 

 

 

 

 

 

Judgz\, -`3ssrd audi

  

   
    

al

 

 

 

 

 

 

 

 

 

 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

l
' .TE, sY
. I.D. `g‘ldm
. > _ S Awgn y /-LH/
v `Canx ' 40
Yo hand pie ` l wRAwA.I).l .0£__.
’ ' TdC `
/ F,z/@ %WM¢% / __ /), .
/ ' / / “'“ <>u/K Wv)
. RW
1 m h
RB :,_; , A.D. 20 @c?
Mileage $ ' v *"V~"?\ .
Fees Sheriff J m Bo es ;Dallas County
Total $ `_ `j By ' Deputy

 

 

lQE_TBAM£A§_BEEA!IDH§__________
felony offense and placed on probation, and him safely keep so that you
have-him before the Honorable 363rd Judicial District Court of Dallas

County, Texas.

’ ¥

1`

 

’¢!'
121

      

0 qD isach MM
Y?-;ig§p\‘j: §' .-

 
   

CAUSE NO. F9921709W

 

cAP As IssuED
This g§IH day of MAX A.D. 2004

o

THE s'rA'rE or TsxAs ‘~')

_ )
vs. . ) Honorable Faith Johnson
)
)

Judge, 363rd District Court
JOE TRAMPAS BENAVIDES

 

 

 

 

nefendant nso #: 0795235 \§, ' LAsT hamm Aunnrss= At Larae
DATE OF BIRTH: g§/gg/li s' 325 ca;;gll Ayg,, Gragd Prairie, TX
RACE: w § MALE _ FEMALE ' 75052 and 5065 N.FM 148.'Crandall.TX
HAIR: black EYES:`brgwn 75114 972-427-8768 work - ABC

HT: 5‘8" wT: 119 lbs~ Electric. Dallas. TX 972-933-0061
offense: £g§s. Cont; Sub: Int. Deliv ~ Co i e '

 

 

 

To any Sheriff or any Constable of the State of Texas: §?4?6¥25?%9
YOU ARE HEREBY COMMANDED to take the body of
gg§_l3AMZA§_§ENAYLQE§__________ who has been charged by indictment fora
felony offense and placed on probation, and him safely keep so that you
have him before the Honorable 363rd Judioial District Court of Dallas
County, Texas at the Courthouse, thereof in the City of Dallas,
instanter, then and there to answer THE STATE OF TEXAS against the said
J for violation of the conditions o:
probation in Cause No. F9921709w ._ '
State of Texas vs. JOE TRAMPAS BENAVIDES

 

HEREIN FAIL NOT, but have you then and there this writ, showing how
you have executed the same.

 
 
 
  

Given under my official seal of s- Texas,
this g§l§ day of ~

 

  
  

 

 

 

 

 

 

 

 

 

A'r‘rEsT _ . ' _ v h
Jim Hamlin, D trict Clerk Judg€7'533rd Judi 1 . ~
Dallas _ ty4 Te s District Court _ D s County, vek ' sq
A§w. j
BY '§? “ wRA M§=
Deput_ `; g }` ! _ . _ TC`C h`_"',;'
5 "' "ISTON sHERIFF's RETURN NC‘C _*=”,'
c‘a'n;e. /hand ' his"` M' // ‘7. -_ , A_D_ -Bzm \f[
s, . g_

 

 

»7-~ 9 ¢WVW/w. drawn w .

7
RETURNED"§§n this __L/Z_. day of WA/&//- , A.n. 2004

Mileage 3§_______________

Fees $_______________

 

 

Jim Bowles, Dallas .County
Deputyl \

35

r` /d Sher

   

 

Total -$

 

D¥SY Ci}i £R!§\.i§{?si. Fax:?'i£-SBE-S§SB - Jan 12 2305 lil:'ZS ?.‘&B

sense supreme ' _
. rig csimirions or meantime 2 3 3 z 121/§/

  

see sums or gases » rs sss sears mr presence
‘ . ' ~ cous'r, uai,z.as,rms
3a . ' 3 !O.
cars z l Tf_\\:
o ve via assn a s assumes gap mr mssz 2900 ';§3
assumes _
rsazi?iow' '

ferrad by the -Commun:".ty Supervision law

in accordance with the authority son _ _
§ community supervision in the above

 
 

of the State of Texas, the Conditions o _ _
numbered cause{s} are hereby modified by the court te require the following:
fq`z submit t period of detenti- nuile -- 3 c 51 5 ` for a

. » 4 .» liss 7 *|\;, '~ ’ .,,n _` _

   

¢,.1;- '

term of.., W_days,j..etarzt$w, ..le . '.~_ 1 '

§r} semburse?the relies count ’slbe§i££*s D p ' t for transporteion
costs in the amount of f or return from other jurisdiction..
Payments are to be pai§ gh the supervision g£ficer ,of this
Court et the rate of 5 ®. ar sont° . first payment is due by

the f s v of the next o t and a like payment is due

thereafter until paid in full. ,
§ el Defez=.da.nt gill comply with the directives of the SP€Cializ@d
°" {ssU) conducted by the pallas county

supervision Unit _
community supervision end corrections Department; said program
is requested to be' not less than s months or as otherwise

notified seport as directed by written sotice, including weekly

 
  

 

    

afge court has the authority at any time during the period of probation to
resoxe your probation for violation of'aiig of the conditions of your

probation including these set out above

 
 
  

}x_

="‘~ tséss our Si;ma~ture this g 1'“§£=~, day of

  

 

 

_-,,'_: assesst n ' . v

embation efficer

' ames or same , ,
comes now the defendant in the above nmbered and styled ause(s? and
states that z do hereby agree with the modification of the conditions of
community supervisipn, as set forth above ander attached
g ,.

 
      
 
  

le , . . anna 2? » 29'3°
flsa sees as
._ UM~»` , ¢z`.€.'s, ria strain m~==»~
_3"‘='-- -¢ r::€a"za°a-:r'“s;; ~¢»"~.~ '°`“
‘.z-f";r» miners-own : wm

. »_'°~z¢

' §t‘. "' _ - ~. P"" ¢
QQ 1:_`, 36 3a dm_ J.;_I`§ \1/~1:!

¢rJ{y